*692ORDER
| j Considering the Petition for Transfer to Disability Inactive Status filed by the euratrix for respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Daniel E. Bec-nel, Jr., Louisiana Bar Roll number 2926, be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(A) for ah indefinite period and until further order of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
NEW ORLEANS, LOUISIANA, this _day of , 2016. FOR THE COURT:
/s/ Jefferson D. Hughes, III
Justice, Supreme Court of Louisiana